Order, Supreme Court, New York County (Irma Santaella, J.), entered on November 1, 1989, which denied petitioners’ motion pursuant to CPLR 7503 (b) seeking to vacate the notice of intention to arbitrate and to permanently stay arbitration on condition that respondent make R.J.G. Contracting Co., Inc. a party to the arbitration, unanimously modified, on the law and on the facts, the motion is denied without conditions, and otherwise affirmed, without costs.
Petitioners entered into a written agreement with respondent for the performance of construction and remodeling work on the petitioners’ premises located at 18 East 77th Street in Manhattan, The agreement contained a broad arbitration clause. According to the petitioners, shortly after commencing *221work respondent abandoned the project and, as a result, petitioners hired James Gerakaris, doing business as R.J.G. Contracting Co., Inc., to complete the construction work. Subsequently, respondent Golden Hands, Inc. demanded arbitration, and petitioners moved to vacate the notice and stay arbitration.
Initially, as respondent Golden Hands, Inc. concedes, the IAS court committed reversible error in conditioning the denial of the petitioners’ motion on adding R.J.G. Contracting Co., Inc., which was not a signatory to the arbitration agreement, as a party to the arbitration. A party to a written arbitration agreement may not be compelled to arbitrate disputes which arise thereunder with a nonparty. Contrary to petitioners’ assertions, however, once the parties to a broad arbitration clause have made a valid choice of forum, all questions with respect to whether the agreement to arbitrate was subsequently terminated or abandoned are for the arbitrator, not the court, to resolve (Matter of Cassone, 63 NY2d 756).
We further find that the demand for arbitration states, with sufficient specificity, the nature of the underlying dispute and the amount sought (Matter of Nager Elec. Co. [Weisman Constr. Corp.], 29 AD2d 939). Concur—Ross, J. P., Carro, Milonas, Rosenberger and Asch, JJ.